Citation Nr: 0838469	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-05 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a right 
ankle injury, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to December 
1984.  


This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO in April 2006, but cancelled the hearing.  He 
has since made no request for another hearing.  Accordingly, 
the Board will proceed to a decision on this appeal.  See 38 
C.F.R. § 20.704(e) (2008).


FINDING OF FACT

The residuals of the veteran's right ankle injury are 
productive of limitation of motion that does not more nearly 
approximate marked than moderate.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent 
for the residuals 
of a right ankle injury have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159, provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Although the regulation previously required VA to request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has 
been amended to eliminate that requirement for claims pending 
before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letters mailed in April 2004 and March 2006.  
These letters provided appropriate notice with respect to the 
effective-date element of the claim.  They also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the veteran.  
They also informed the veteran of the assistance that VA 
would provide to obtain evidence on her behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the Statement of the Case.  

Although the March 2006 letter was sent after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that no additional 
evidence was submitted in response to the March 2006 letter.  
Therefore, there is no reason to believe that the ultimate 
decision of the RO on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Board also notes that the veteran has been afforded an 
appropriate VA examination and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any existing, 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence. 

The Board has considered the veteran's contention that the VA 
examination provided in response to his claim was not 
adequate.  The veteran has not indicated why he believes the 
examination was in adequate.  Although the claims folder was 
not made available for the examiner to review, the 
examination report reflects that the examiner obtained 
pertinent history from the veteran.  In addition, the report 
reflects that the veteran's complaints were recorded and that 
the examination was thorough.  In the Board's opinion, the 
examination report is adequate for rating purposes.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.


A 10 percent rating is warranted for moderate limitation of 
motion of an ankle and a 20 percent rating is warranted for 
marked limitation of motion of an ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected ankle disability.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board initially notes that a March 1985 rating decision 
granted entitlement to service connection for residuals of a 
right ankle injury and assigned a noncompensable disability 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  In a 
January 1994 rating decision, the disability rating was 
increased to 10 percent, effective March 9, 1993.  The 10 
percent rating has remained in effect since then.  The 
veteran's current claim for an increased rating was received 
in March 2004.

In response to his claim, the veteran was afforded a VA 
examination in May 2004.  The veteran described constant pain 
in the right ankle, and graded his ankle pain an "8" on a 
scale of 1 to 10.  He indicated that he had daily flare ups 
during cold weather and that his pain was at the 10 level 
during the flare ups.  The veteran also reported that he uses 
a cane or ankle brace at times, and that he has to get off of 
his feet after standing for about three hours at work due to 
pain.  

The examination revealed that the veteran's right ankle 
dorsiflexes zero degrees and plantar flexes 60 degrees with 
pain at the extremes of these movements.  Following exercise 
of the ankle, dorsiflexion was still to zero and plantar 
flexion was to 50 degrees, with pain again at the extremes of 
the movements.  The examiner further noted that there was no 
edema, redness, heat, instability or objective evidence of 
painful motion.  He did state that there was tenderness 
laterally at the right ankle.  The examiner concluded with a 
diagnosis of status post fracture of the right ankle, 
surgically repaired with residual pain, with degenerative 
change.

VA outpatient records show that mild swelling of the 
veteran's right ankle was noted in September 2004 and that 
the impression at that time was right ankle pain.

In the Board's opinion, the medical evidence establishes that 
the limitation of motion of the veteran's right ankle is not 
more than moderate.  In this regard, the Board notes that 
normal ankle dorsiflexion is from zero to 20 degrees, and 
normal ankle plantar flexion is from zero to 45 degrees.  See 
38 C.F.R. § 4.71, Plate II (2008).  Thus, while the veteran's 
May 2004 exam results signify that the veteran's ankle 
dorsiflexion is limited, it must be balanced by the fact that 
the veteran's plantar flexion exceeds the normal range.  In 
addition, while the examiner stated that the veteran felt 
pain upon movement, the onset of pain was at the limits of 
measured motion, and therefore there is no additional 
impairment due to pain.  In addition, after exercise, the 
veteran was still able to fully plantar flex the ankle.  The 
veteran did not complain of and the examiner did not identify 
evidence of incoordination or weakness.  The veteran's 
primary complaint is pain, but the examiner was not able to 
identify any objective evidence of pain.

The Board has taken into consideration the veteran's 
statements regarding the severity of his symptoms, and the 
pain and swelling he experiences after a long day at work.  
The veteran has been granted a 10 percent disability rating 
because of the functional impairment resulting from the 
disability.  As explained above, the objective evidence shows 
that he does not have sufficient functional impairment to 
warrant a higher rating.  The Board has also considered the 
doctrine of reasonable doubt but has determined that it is 
not applicable to the claim because the preponderance of the 
evidence is against the claim.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 10 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).  

Finally, the Board has considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  The record reflects that the veteran has 
not required frequent hospitalization for this disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by a 10 
percent evaluation.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

Entitlement to an increased rating for residuals of a right 
ankle injury is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


